NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        NOV 7 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 MICHAEL P. CLARKEN,                             No.    15-16065

                 Plaintiff-Appellant,            D.C. No. 4:12-cv-00907-BPV

   v.
                                                 MEMORANDUM**
 PENNY S. PRITZKER, Secretary of the
 Department of Commerce*; UNITED
 STATES CENSUS BUREAU,

                 Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                Bernardo P. Velasco, Magistrate Judge, Presiding***

                          Submitted October 25, 2016****



        *
            Penny S. Pritzker has been substituted for her predecessor, Rebecca
M. Blank, as Secretary of the United States Department of Commerce under Fed.
R. App. P. 43(c)(2).
        **
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        ***
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
        ****
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:      LEAVY, GRABER, and CHRISTEN, Circuit Judges.

      Michael P. Clarken appeals pro se from the district court’s summary

judgment in his action alleging employment discrimination under the

Rehabilitation Act. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo, Walton v. U.S. Marshals Serv., 492 F.3d 998, 1005 (9th Cir. 2007), and we

affirm.

      The district court properly granted summary judgment because Clarken

failed to raise a genuine dispute of material fact as to whether defendants’

legitimate nondiscriminatory reasons for their actions were pretextual. See

Mustafa v. Clark County Sch. Dist., 157 F.3d 1169, 1175 (9th Cir. 1998) (applying

McDonnell Douglas burden shifting to Rehabilitation Act claim); Nelson v. Pima

Cmty. Coll., 83 F.3d 1075, 1081-82 (9th Cir. 1996) (“[M]ere allegation and

speculation do not create a factual dispute for purposes of summary judgment.”).

      The district court did not abuse its discretion by considering defendants’

statement of facts. See L.R. Civ. 56.1(a); United States v. Warren, 601 F.2d 471,

474 (9th Cir. 1979) (“Only in rare cases will we question the exercise of discretion

in connection with the application of local rules.”).

      AFFIRMED.




                                          2                                    15-16065